                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 FINISHMASTER, INC. and AXALTA                      Case No. 2:19-cv-0516-JDW
 COATING SYSTEMS, LLC,

                Plaintiffs

        v.

 BARBER’S BODY SHOP, INC and
 CHARLES BARBER,

                Defendants


                                        MEMORANDUM
       On December 13, 2019, the Court granted Plaintiffs’ request for a default judgment and

entered judgment in their favor. Plaintiffs now ask the Court to award them $33,301.72 for

attorneys’ fees and costs, arising out of this dispute. The Court will grant their motion.

       The Parties’ Customer Agreement (“Agreement”) is subject to Pennsylvania law. (ECF

No. 1-1 ¶ 10.) Under Pennsylvania law, a party can recover its attorneys’ fees when there is an

express statutory authority or a clear agreement to that effect between the parties in dispute. E.

Elec. Corp. of New Jersey v. Shoemaker Const. Co., 657 F. Supp. 2d 545, 561 (E.D. Pa. 2009)

(citing Fidelity–Philadelphia Trust Co. v. Philadelphia Transp. Co., 173 A.2d 109, 114 (1961)).

Pennsylvania, however, requires that the contractual agreement setting attorneys’ fees be

“reasonable.” Webster Capital Fin., Inc. v. Chetty Builders, Inc., No. CIV.A. 10-5207, 2011 WL

2039058, at *10 (E.D. Pa. May 20, 2011) (citing Hous. Mortg. Corp. v. Tower Dev. & Inv. Corp.,

402 Pa. 388, 389, 167 A.2d 146 (1961)).

       Here, the Parties’ Agreement contains specific authority for the award of reasonable

attorneys’ fees. It states that “[i]n the event [] FinishMaster and/or Axalta . . . are required to
engage the assistance of an attorney to enforce the terms of this Agreement, FinishMaster and/or

Axatlta . . . shall be entitled to recover their reasonable attorneys’ fees and costs if it prevails.”

(ECF No. 1-1 ¶ 10.)

       In order to determine a “reasonable” fee award, however a court must review records that

provide the basis for such fees. Such records include “a detailed work summary along with ‘(1)

the full name of each attorney who worked on each discrete task [];' (2) the qualifications and

experience of each of those attorneys; and (3) an explanation of how the hourly rates used in the

... calculations were chosen.’” E. Elec. Corp. of New Jersey v. Shoemaker Const. Co., 657 F. Supp.

2d 545, 562 (E.D. Pa. 2009) (quoting Moravian Assocs., L.P. v. Henderson Corp., 2008 WL

3562468, at *14, 2008 U.S. Dist. LEXIS 62260, at *41 (E.D.Pa. Aug. 12, 2008)). Prior to awarding

attorneys’ fees, the court should possess “sufficient information to determine the reasonableness

of the hourly rate and the number of hours expended in defending the litigation.” Id.

       The Court reviewed the documents submitted by Plaintiffs, including (1) Ms. Kelsey

Dilday’s affidavit, which specifies the full name, qualifications, and experience of each attorney

who billed on the matter, and (2) the attorney billing summaries. Based on these documents, the

Court determines that Plaintiffs’ request for $33,301.72 in attorneys’ fees and costs is reasonable.

Therefore, the Court will grant Plaintiff’s motion.

                                                      BY THE COURT:


                                                      /s/ Joshua D. Wolson
                                                      JOSHUA D. WOLSON, J.




Dated: March 11, 2020
